UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-21949 Deutsche High Income Opportunities Fund, Inc. (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 9/30 Date of reporting period: 9/30/2014 ITEM 1. REPORT TO STOCKHOLDERS September 30, 2014 Annual Report to Shareholders Deutsche High Income Opportunities Fund, Inc. (formerly DWS High Income Opportunities Fund, Inc.) Ticker Symbol: DHG Contents 3 Portfolio Management Review 9 Performance Summary 11 Investment Portfolio 30 Statement of Assets and Liabilities 32 Statement of Operations 33 Statement of Cash Flows 35 Statement of Changes in Net Assets 36 Financial Highlights 37 Notes to Financial Statements 49 Report of Independent Registered Public Accounting Firm 50 Tax Information 51 Stockholder Meeting Results 52 Dividend Reinvestment and Cash Purchase Plan 55 Advisory Agreement Board Considerations and Fee Evaluation 60 Board Members and Officers 65 Additional Information The fund seeks high current income with a secondary objective of total return. Closed-end funds, unlike open-end funds, are not continuously offered. There is a one time public offering and once issued, shares of closed-end funds are sold in the open market through a stock exchange. Shares of closed-end funds frequently trade at a discount to net asset value. The price of the fund's shares is determined by a number of factors, several of which are beyond the control of the fund. Therefore, the fund cannot predict whether its shares will trade at, below or above net asset value. Any fund that concentrates in a particular segment of the market will generally be more volatile than a fund that invests more broadly. Bond investments are subject to interest-rate, credit, liquidity and market risks to varying degrees. When interest rates rise, bond prices generally fall. Credit risk refers to the ability of an issuer to make timely payments of principal and interest. Investments in lower-quality ("junk bonds") and non-rated securities present greater risk of loss than investments in higher-quality securities. There are special risks associated with an investment in real estate, including REITS. These risks include credit risk, interest rate fluctuations and the impact of varied economic conditions. Stocks may decline in value. Investing in foreign securities, particularly those of emerging markets, presents certain risks, such as currency fluctuations, political and economic changes, and market risks. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. Leverage results in additional risks and can magnify the effect of any gains or losses. Deutsche Asset & Wealth Management represents the asset management and wealth management activities conducted by Deutsche Bank AG or any of its subsidiaries, including the Advisor and DeAWM Distributors, Inc. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE  NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Portfolio Management Review (Unaudited) Market Overview and Fund Performance All performance information below is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit deutschefunds.com for the fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Please refer to pages 9 through 10 for more complete performance information. Investment Process We focus on cash flow and total-return analysis, and diversification among countries, sectors, industries and individual issuers and maturities. We use an active process that emphasizes relative value in a global environment, managing on a total-return basis, and using intensive research to identify stable-to-improving credit situations that may provide yield compensation for the risk of investing in high-yield bonds. The investment process involves a bottom-up approach, where relative value and fundamental analysis are used to select the best securities within each industry, and a top-down approach to assess the overall risk and return in the market and to consider macro trends in the economy. On a net asset value (NAV) basis, the fund’s total return for the 12-month period ended September 30, 2014 was 8.78%. On a market price basis, the return for the same period was 11.16%. The fund’s NAV per share as of September 30, 2014 was $16.17, compared with $15.97 as of September 30, 2013. The fund outperformed the 7.08% return of its benchmark, the Credit Suisse High Yield Index, based on both its net asset value return and its market price return. The fund maintained a leverage position throughout the period. At the close of the period, the portfolio was 32.2% leveraged, representing an outstanding loan amount of $116.5 million. The fund leverages through a secured line of credit and then invests the proceeds in longer-term securities. Low interest rates are beneficial to this strategy by providing the fund with a low borrowing cost. Conversely, if interest rates rise or if bond prices fall, a leverage position could be disadvantageous to the fund. There is no assurance that the fund’s leverage strategy will be successful. We have maintained close to the maximum leverage for the past year, as we find the yield on bonds very attractive when we are funding them with current lending rates. We expect that short-term rates will stay reasonably low, which should keep leverage attractive. "We seek to manage the portfolio from a long-term perspective, striving to generate outperformance over a multi-year period by achieving an appropriate trade-off of risk and return." High-yield bonds produced a strong total return and outperformed the investment-grade bond market, as gauged by the 3.96% return of the Barclays U.S. Aggregate Bond Index, during the 12-month period ended September 30, 2014. However, all of the outperformance was generated in the first nine months of the period. During this time, the market was well supported by an environment of slow but steady economic growth. The economy was healthy enough for corporations to generate earnings gains and show continued balance sheet improvements, but not so strong as to prompt the U.S. Federal Reserve Board (the Fed) to tighten monetary policy faster than expected. This created an ideal backdrop for high-yield bonds and caused yield spreads to fall to record lows in the early summer. According to the Federal Reserve Bank of St. Louis, the BofA Merrill Lynch US High Yield Master II Option-Adjusted Spread fell as low as 3.35 percentage points on June 23, 2014. This was the lowest level in seven years, and it was down significantly from the 6.44 level registered at the end of June 2012. This marked the high-water mark for the asset class, as high-yield bonds experienced significant volatility during the final three months of the annual period. Market volatility was driven by a number of factors, including inconsistent fund flows and the heavy pace of new issuance after Labor Day. Additionally, recently issued bonds traded poorly in the secondary market as managers did not seek to add to their positions. This unfavorable balance of supply and demand contributed to a downward "re-pricing" of outstanding bonds and led to a widening of yield spreads to 4.40 percentage points by September 30, 2014. Comments from the the Fed, which investors interpreted as a signal that rates could be raised earlier than anticipated, also had an adverse impact on the high-yield market. Despite these headwinds, the favorable credit quality statistics for high-yield issuers, combined with inexpensive refinancing, contributed to high-yield default rates remaining below the historical average. Fund Performance In managing the fund, we focus on using credit research to identify the most compelling investment opportunities. We seek to manage the portfolio from a long-term perspective, striving to generate outperformance over a multi-year period by achieving an appropriate trade-off of risk and return. Consistent with our bottom-up approach, individual security selection was the primary driver of fund performance. One of the leading contributors to performance was our position in Level 3 Financing Inc., which benefited from the company’s stable results and consistent debt reduction over the past several quarters. The bonds of Windstream Corp. also outperformed, as the company used proceeds from an asset spin-off to reduce leverage and strengthen its credit profile. Our position in the bonds of Community Health Systems, Inc. added further value, as the concerns surrounding its merger with another health care company were largely mitigated. In general, the bonds of hospital issuers benefited from the expectation for rising revenues stemming from the Affordable Care Act. On the other side of the ledger, Forest Oil Corp. (held via swaps) was one of the fund’s leading detractors from performance.* The company’s credit profile weakened due to declining operational performance and the sharp downturn in oil prices. The bonds of Offshore Group Investment Ltd. also lost ground along with its sector peers, as offshore drillers faced day-rate pressure due to lower demand and market oversupply. SandRidge Energy Inc.’s bonds underperformed as the company posted weaker results and lowered its guidance. In addition, the company faced infrastructure difficulties and production delays. * Not held in the portfolio as of September 30, 2014. Outlook and Positioning We retain a cautiously optimistic view on the high-yield market. Credit fundamentals remain strong, as improving corporate results have resulted in decreasing leverage and higher interest coverage among high-yield issuers. Companies in the asset class have taken advantage of low rates by refinancing their debt and pushing the bulk of their maturities further into the future, thus reducing near-term default risk. The use of proceeds from high-yield issuance for refinancing remains around 50%, a positive sign for the market since companies that refinance their existing debt at lower rates are able to reduce their near-term liquidity needs. However, the increasing use of proceeds for equity-friendly purposes — such as share buybacks and merger-and-acquisition activity — is a development that we are watching closely. Technical factors in the market also remain challenging. Fund flows into high-yield investments have been mixed, with flows in and out of high-yield funds often alternating on a day-to-day and week-to-week basis. Any sign that the Fed may raise rates faster than anticipated also could prove challenging for higher-risk assets such as high-yield bonds. On balance, we expect volatility will remain a factor on a short-term basis, but that yield spreads can trend lower in the intermediate term as favorable corporate results continue to support improving credit fundamentals and low default rates. Portfolio Manager Gary Russell, CFA, Managing Director Portfolio Manager of the fund. Began managing the fund in 2010. — Joined Deutsche Asset & Wealth Management in 1996. Served as the head of the High Yield group in Europe and as an Emerging Markets portfolio manager. — Prior to that, he spent four years at Citicorp as a research analyst and structurer of collateralized mortgage obligations. Prior to Citicorp, he served as an officer in the US Army from 1988 to 1991. — Head of US High Yield Bonds: New York. — BS, United States Military Academy (West Point); MBA, New York University, Stern School of Business. The views expressed reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. Terms to Know The Credit Suisse High Yield Index tracks the performance of the global high-yield market. The Barclays U.S. Aggregate Bond Index tracks the performance of the broad U.S. investment-grade, fixed-rate bond market, including both government and corporate bonds. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. BofA Merrill Lynch US High Yield Master II Option-Adjusted Spread (OAS) calculates the spread between a computed OAS index of bonds that are below investment grade (those rated BB or below) and a spot Treasury curve. Yield spread refers to differences between yields on differing debt instruments, calculated by deducting the yield of one instrument from another. The higher the yield spread, the greater the difference between the yields offered by each instrument. Credit quality measures a bond issuer's ability to repay interest and principal in a timely manner. Rating agencies assign letter designations, such as AAA, AA and so forth. The lower the rating, the higher the probability of default. Credit quality does not remove market risk and is subject to change. Performance Summary September 30, 2014 (Unaudited) Performance is historical, assumes reinvestment of all dividend and capital gain distributions, and does not guarantee future results. Investment return and principal value fluctuate with changing market conditions so that, when sold, shares may be worth more or less than their original cost. Current performance may be lower or higher than the performance data quoted. Please visit deutschefunds.com for the Fund's most recent month-end performance. Fund specific data and performance are provided for information purposes only and are not intended for trading purposes. Average Annual Total Returns as of 9/30/14 Deutsche High Income Opportunities Fund, Inc. 1-Year 5-Year Life of Fund* Based on Net Asset Value(a) 8.78% 12.31% –1.27% Based on Market Price(a) 11.16% 14.47% –3.08% Credit Suisse High Yield Index(b) 7.08% 10.36% 7.96% Morningstar Closed-End High Yield Bond Funds Category(c) 8.79% 12.56% 7.77% * The Fund commenced operations on November 22, 2006. The performance shown for the index and the Morningstar Category is for the time period of November 30, 2006 through September 30, 2014, which is based on the performance period of the life of the Fund. On November 5, 2010, the Fund adopted its current investment policies. Prior to that date the Fund was known as DWS Dreman Value Income Edge Fund, Inc., and its investment objective was to seek to achieve a high level of total return. Performance prior to November 5, 2010 should not be considered representative of the present Fund. Net Asset Value and Market Price As of 9/30/14 As of 9/30/13 Net Asset Value $ $ Market Price $ $ Prices and net asset value fluctuate and are not guaranteed. Distribution Information Twelve Months as of 9/30/14: Income Dividends $ September Income Dividend $ Current Annualized Distribution Rate (Based on Net Asset Value) as of 9/30/14† % Current Annualized Distribution Rate (Based on Market Price) as of 9/30/14† % † Current annualized distribution rate is the latest monthly dividend shown as an annualized percentage of net asset value/market price on September 30, 2014. Distribution rate simply measures the level of dividends and is not a complete measure of performance. Distribution rates are historical, not guaranteed and will fluctuate. Distributions do not include return of capital or other non-income sources. (a) Total return based on net asset value reflects changes in the Fund's net asset value during the period. Total return based on market value reflects changes in market value. Each figure assumes that dividend and capital gain distributions, if any, were reinvested. These figures will differ depending upon the level of any discount from or premium to net asset value at which the Fund's shares traded during the period. Expenses of the Fund include management fee, interest expense and other fund expenses. Total returns shown take into account these fees and expenses. The annual expense ratio of the Fund for the year ended September 30, 2014 was 2.01% (1.52% excluding interest expense). (b) Credit Suisse High Yield Index is an unmanaged, unleveraged trader-priced portfolio constructed to mirror the global high-yield debt market. (c) Morningstar's Closed-End High Yield Bond Funds category represents portfolios that concentrate on lower-quality bonds, which are riskier than those of higher-quality companies. These portfolios generally offer higher yields than other types of portfolios, but they are also more vulnerable to economic and credit risk. These portfolios primarily invest in U.S. high-income debt securities, where at least 65% or more of bond assets are not rated or are rated by a major agency such as Standard & Poor's or Moody's at the level of BB (considered speculative for taxable bonds) and below. Category returns assume reinvestment of dividends. It is not possible to invest directly in a Morningstar category. Investment Portfolio as of September 30, 2014 Principal Amount ($) Value ($) Corporate Bonds 115.7% Consumer Discretionary 17.5% Ally Financial, Inc., 3.5%, 1/27/2019 AMC Entertainment, Inc., 5.875%, 2/15/2022 AMC Networks, Inc., 7.75%, 7/15/2021 AmeriGas Finance LLC: 6.75%, 5/20/2020 7.0%, 5/20/2022 Apex Tool Group LLC, 144A, 7.0%, 2/1/2021 APX Group, Inc.: 6.375%, 12/1/2019 8.75%, 12/1/2020 144A, 8.75%, 12/1/2020 Asbury Automotive Group, Inc., 8.375%, 11/15/2020 Ashtead Capital, Inc., 144A, 6.5%, 7/15/2022 Ashton Woods U.S.A. LLC, 144A, 6.875%, 2/15/2021 Avis Budget Car Rental LLC, 5.5%, 4/1/2023 Block Communications, Inc., 144A, 7.25%, 2/1/2020 Boyd Gaming Corp., 9.0%, 7/1/2020 Cablevision Systems Corp., 5.875%, 9/15/2022 CCO Holdings LLC, 7.375%, 6/1/2020 Cequel Communications Holdings I LLC: 144A, 5.125%, 12/15/2021 144A, 6.375%, 9/15/2020 Chrysler Group LLC, 8.25%, 6/15/2021 Clear Channel Worldwide Holdings, Inc.: Series A, 6.5%, 11/15/2022 Series B, 6.5%, 11/15/2022 Series A, 7.625%, 3/15/2020 Series B, 7.625%, 3/15/2020 Cogeco Cable, Inc., 144A, 4.875%, 5/1/2020 Crown Media Holdings, Inc., 10.5%, 7/15/2019 CSC Holdings LLC, 144A, 5.25%, 6/1/2024 Cumulus Media Holdings, Inc., 7.75%, 5/1/2019 Delphi Corp., 5.0%, 2/15/2023 DISH DBS Corp.: 4.25%, 4/1/2018 5.0%, 3/15/2023 6.75%, 6/1/2021 Getty Images, Inc., 144A, 7.0%, 10/15/2020 Group 1 Automotive, Inc., 144A, 5.0%, 6/1/2022 Harron Communications LP, 144A, 9.125%, 4/1/2020 Hot Topic, Inc., 144A, 9.25%, 6/15/2021 iHeartCommunications, Inc.: 9.0%, 12/15/2019 11.25%, 3/1/2021 Isle of Capri Casinos, Inc., 5.875%, 3/15/2021 Jo-Ann Stores Holdings, Inc., 144A, 9.75%, 10/15/2019 (PIK) Live Nation Entertainment, Inc.: 144A, 5.375%, 6/15/2022 144A, 7.0%, 9/1/2020 MDC Partners, Inc., 144A, 6.75%, 4/1/2020 Mediacom Broadband LLC: 144A, 5.5%, 4/15/2021 6.375%, 4/1/2023 Mediacom LLC, 7.25%, 2/15/2022 MGM Resorts International: 6.75%, 10/1/2020 7.5%, 6/1/2016 7.625%, 1/15/2017 8.625%, 2/1/2019 Numericable Group SA: 144A, 4.875%, 5/15/2019 144A, 6.0%, 5/15/2022 144A, 6.25%, 5/15/2024 PETCO Animal Supplies, Inc., 144A, 9.25%, 12/1/2018 Pinnacle Entertainment, Inc., 6.375%, 8/1/2021 Quebecor Media, Inc., 5.75%, 1/15/2023 Schaeffler Finance BV, 144A, 7.75%, 2/15/2017 Seminole Hard Rock Entertainment, Inc., 144A, 5.875%, 5/15/2021 Serta Simmons Holdings LLC, 144A, 8.125%, 10/1/2020 Sirius XM Radio, Inc., 144A, 5.875%, 10/1/2020 Springs Industries, Inc., 6.25%, 6/1/2021 Starz LLC, 5.0%, 9/15/2019 Stoneridge, Inc., 144A, 9.5%, 10/15/2017 Taylor Morrison Communities, Inc., 144A, 5.25%, 4/15/2021 UCI International, Inc., 8.625%, 2/15/2019 Unitymedia Hessen GmbH & Co., KG: 144A, 5.5%, 1/15/2023 144A, 7.5%, 3/15/2019 Univision Communications, Inc., 144A, 8.5%, 5/15/2021 Viking Cruises Ltd., 144A, 8.5%, 10/15/2022 Visant Corp., 10.0%, 10/1/2017 Weyerhaeuser Real Estate Co., 144A, 4.375%, 6/15/2019 Consumer Staples 4.4% Barry Callebaut Services NV, 144A, 5.5%, 6/15/2023 Big Heart Pet Brands, 7.625%, 2/15/2019 Chiquita Brands International, Inc., 7.875%, 2/1/2021 Cott Beverages, Inc., 144A, 5.375%, 7/1/2022 FAGE Dairy Industry SA, 144A, 9.875%, 2/1/2020 JBS Investments GmbH, 144A, 7.25%, 4/3/2024 JBS U.S.A. LLC: 144A, 7.25%, 6/1/2021 144A, 8.25%, 2/1/2020 Pilgrim's Pride Corp., 7.875%, 12/15/2018 Post Holdings, Inc., 144A, 6.75%, 12/1/2021 Reynolds Group Issuer, Inc.: 5.75%, 10/15/2020 8.25%, 2/15/2021 Roundy's Supermarkets, Inc., 144A, 10.25%, 12/15/2020 Smithfield Foods, Inc., 6.625%, 8/15/2022 The WhiteWave Foods Co., 5.375%, 10/1/2022 U.S. Foods, Inc., 8.5%, 6/30/2019 Energy 16.9% Access Midstream Partners LP, 6.125%, 7/15/2022 American Energy-Permian Basin LLC: 144A, 6.741%**, 8/1/2019 144A, 7.125%, 11/1/2020 Antero Resources Corp., 144A, 5.125%, 12/1/2022 Antero Resources Finance Corp., 5.375%, 11/1/2021 Baytex Energy Corp.: 144A, 5.125%, 6/1/2021 144A, 5.625%, 6/1/2024 Berry Petroleum Co., LLC: 6.375%, 9/15/2022 6.75%, 11/1/2020 BreitBurn Energy Partners LP, 7.875%, 4/15/2022 California Resources Corp.: 144A, 5.0%, 1/15/2020 (a) 144A, 5.5%, 9/15/2021 (a) 144A, 6.0%, 11/15/2024 (a) Chaparral Energy, Inc.: 7.625%, 11/15/2022 9.875%, 10/1/2020 Chesapeake Energy Corp.: 3.25%, 3/15/2016 3.484%**, 4/15/2019 CONSOL Energy, Inc., 144A, 5.875%, 4/15/2022 Crestwood Midstream Partners LP: 6.125%, 3/1/2022 7.75%, 4/1/2019 Dresser-Rand Group, Inc., 6.5%, 5/1/2021 Endeavor Energy Resources LP, 144A, 7.0%, 8/15/2021 EP Energy LLC: 6.875%, 5/1/2019 7.75%, 9/1/2022 9.375%, 5/1/2020 EV Energy Partners LP, 8.0%, 4/15/2019 EXCO Resources, Inc., 8.5%, 4/15/2022 Halcon Resources Corp.: 8.875%, 5/15/2021 9.75%, 7/15/2020 Hilcorp Energy I LP, 144A, 5.0%, 12/1/2024 Holly Energy Partners LP, 6.5%, 3/1/2020 Ithaca Energy, Inc., 144A, 8.125%, 7/1/2019 Jupiter Resources, Inc., 144A, 8.5%, 10/1/2022 Kodiak Oil & Gas Corp., 5.5%, 1/15/2021 Linn Energy LLC: 6.25%, 11/1/2019 6.5%, 5/15/2019 MEG Energy Corp.: 144A, 6.5%, 3/15/2021 144A, 7.0%, 3/31/2024 Memorial Resource Development Corp., 144A, 5.875%, 7/1/2022 Midstates Petroleum Co., Inc.: 9.25%, 6/1/2021 10.75%, 10/1/2020 Murphy Oil U.S.A., Inc., 6.0%, 8/15/2023 Newfield Exploration Co., 5.75%, 1/30/2022 Northern Oil & Gas, Inc., 8.0%, 6/1/2020 Oasis Petroleum, Inc.: 6.5%, 11/1/2021 6.875%, 3/15/2022 6.875%, 1/15/2023 7.25%, 2/1/2019 Offshore Group Investment Ltd., 7.5%, 11/1/2019 Regency Energy Partners LP: 5.0%, 10/1/2022 5.875%, 3/1/2022 RSP Permian, Inc., 144A, 6.625%, 10/1/2022 Sabine Pass Liquefaction LLC: 5.625%, 2/1/2021 5.625%, 4/15/2023 144A, 5.75%, 5/15/2024 Sabine Pass LNG LP, 7.5%, 11/30/2016 Samson Investment Co., 9.75%, 2/15/2020 SandRidge Energy, Inc.: 7.5%, 3/15/2021 8.125%, 10/15/2022 SESI LLC: 6.375%, 5/1/2019 7.125%, 12/15/2021 Seventy Seven Energy, Inc., 144A, 6.5%, 7/15/2022 Seventy Seven Operating LLC, 6.625%, 11/15/2019 Swift Energy Co., 7.875%, 3/1/2022 Talos Production LLC, 144A, 9.75%, 2/15/2018 Tesoro Corp., 4.25%, 10/1/2017 Triangle U.S.A. Petroleum Corp., 144A, 6.75%, 7/15/2022 Welltec AS, 144A, 8.0%, 2/1/2019 Whiting Petroleum Corp., 5.0%, 3/15/2019 WPX Energy, Inc.: 5.25%, 1/15/2017 5.25%, 9/15/2024 Financials 6.8% AerCap Aviation Solutions BV, 6.375%, 5/30/2017 AerCap Ireland Capital Ltd., 144A, 5.0%, 10/1/2021 Banco Bradesco SA, 144A, 5.75%, 3/1/2022 CIT Group, Inc.: 3.875%, 2/19/2019 5.25%, 3/15/2018 Credit Agricole SA, 144A, 7.875%, 1/29/2049 Credit Suisse Group AG, 144A, 6.25%, 12/29/2049 E*TRADE Financial Corp.: 6.375%, 11/15/2019 6.75%, 6/1/2016 International Lease Finance Corp.: 3.875%, 4/15/2018 5.75%, 5/15/2016 6.25%, 5/15/2019 8.75%, 3/15/2017 Morgan Stanley, Series H, 5.45%, 7/29/2049 MPT Operating Partnership LP: (REIT), 6.375%, 2/15/2022 (REIT), 6.875%, 5/1/2021 Neuberger Berman Group LLC: 144A, 5.625%, 3/15/2020 144A, 5.875%, 3/15/2022 Popular, Inc., 7.0%, 7/1/2019 Societe Generale SA, 144A, 7.875%, 12/29/2049 The Goldman Sachs Group, Inc., Series L, 5.7%, 12/29/2049 UniCredit SpA, 8.0%, 4/3/2049 Health Care 8.5% Aviv Healthcare Properties LP: 6.0%, 10/15/2021 7.75%, 2/15/2019 Biomet, Inc.: 6.5%, 8/1/2020 6.5%, 10/1/2020 Community Health Systems, Inc.: 5.125%, 8/15/2018 144A, 5.125%, 8/1/2021 144A, 6.875%, 2/1/2022 7.125%, 7/15/2020 Crimson Merger Sub, Inc., 144A, 6.625%, 5/15/2022 Endo Finance LLC: 144A, 5.375%, 1/15/2023 144A, 5.75%, 1/15/2022 Fresenius Medical Care U.S. Finance II, Inc., 144A, 5.625%, 7/31/2019 Fresenius Medical Care U.S. Finance, Inc.: 144A, 5.75%, 2/15/2021 144A, 6.5%, 9/15/2018 HCA, Inc.: 6.5%, 2/15/2020 7.5%, 2/15/2022 Hologic, Inc., 6.25%, 8/1/2020 IMS Health, Inc., 144A, 6.0%, 11/1/2020 LifePoint Hospitals, Inc, 5.5%, 12/1/2021 Par Pharmaceutical Companies, Inc., 7.375%, 10/15/2020 Physio-Control International, Inc., 144A, 9.875%, 1/15/2019 Salix Pharmaceuticals Ltd., 144A, 6.0%, 1/15/2021 Tenet Healthcare Corp., 6.25%, 11/1/2018 Valeant Pharmaceuticals International, Inc.: 144A, 6.375%, 10/15/2020 144A, 6.75%, 8/15/2018 144A, 7.5%, 7/15/2021 Industrials 14.4% ADT Corp.: 3.5%, 7/15/2022 4.125%, 4/15/2019 6.25%, 10/15/2021 Aguila 3 SA, 144A, 7.875%, 1/31/2018 Air Lease Corp., 4.75%, 3/1/2020 Artesyn Escrow, Inc., 144A, 9.75%, 10/15/2020 AWAS Aviation Capital Ltd., 144A, 7.0%, 10/17/2016 BE Aerospace, Inc., 6.875%, 10/1/2020 Belden, Inc., 144A, 5.5%, 9/1/2022 Bombardier, Inc.: 144A, 4.75%, 4/15/2019 144A, 5.75%, 3/15/2022 144A, 6.0%, 10/15/2022 Carlson Travel Holdings, Inc., 144A, 7.5%, 8/15/2019 (PIK) Casella Waste Systems, Inc., 7.75%, 2/15/2019 CNH Industrial Capital LLC, 3.25%, 2/1/2017 Covanta Holding Corp., 5.875%, 3/1/2024 CTP Transportation Products LLC, 144A, 8.25%, 12/15/2019 Darling Ingredients, Inc., 5.375%, 1/15/2022 DigitalGlobe, Inc., 144A, 5.25%, 2/1/2021 Ducommun, Inc., 9.75%, 7/15/2018 Florida East Coast Holdings Corp., 144A, 6.75%, 5/1/2019 FTI Consulting, Inc., 6.0%, 11/15/2022 Garda World Security Corp., 144A, 7.25%, 11/15/2021 Gates Global LLC, 144A, 6.0%, 7/15/2022 GenCorp, Inc., 7.125%, 3/15/2021 Huntington Ingalls Industries, Inc.: 6.875%, 3/15/2018 7.125%, 3/15/2021 Kenan Advantage Group, Inc., 144A, 8.375%, 12/15/2018 Meritor, Inc.: 6.25%, 2/15/2024 6.75%, 6/15/2021 Navios Maritime Holdings, Inc.: 144A, 7.375%, 1/15/2022 8.125%, 2/15/2019 Oshkosh Corp., 5.375%, 3/1/2022 Ply Gem Industries, Inc.: 6.5%, 2/1/2022 144A, 6.5%, 2/1/2022 Spirit AeroSystems, Inc.: 144A, 5.25%, 3/15/2022 6.75%, 12/15/2020 Titan International, Inc., 6.875%, 10/1/2020 TransDigm, Inc.: 144A, 6.0%, 7/15/2022 144A, 6.5%, 7/15/2024 7.5%, 7/15/2021 Triumph Group, Inc., 5.25%, 6/1/2022 United Rentals North America, Inc.: 5.75%, 7/15/2018 6.125%, 6/15/2023 7.375%, 5/15/2020 7.625%, 4/15/2022 Watco Companies LLC, 144A, 6.375%, 4/1/2023 XPO Logistics, Inc., 144A, 7.875%, 9/1/2019 Information Technology 9.8% ACI Worldwide, Inc., 144A, 6.375%, 8/15/2020 Activision Blizzard, Inc., 144A, 5.625%, 9/15/2021 Alliance Data Systems Corp., 144A, 5.25%, 12/1/2017 Audatex North America, Inc., 144A, 6.0%, 6/15/2021 BMC Software Finance, Inc., 144A, 8.125%, 7/15/2021 Boxer Parent Co., Inc., 144A, 9.0%, 10/15/2019 (PIK) Cardtronics, Inc., 144A, 5.125%, 8/1/2022 CDW LLC: 6.0%, 8/15/2022 8.5%, 4/1/2019 CyrusOne LP, 6.375%, 11/15/2022 EarthLink Holdings Corp., 7.375%, 6/1/2020 Entegris, Inc., 144A, 6.0%, 4/1/2022 Equinix, Inc.: 5.375%, 4/1/2023 7.0%, 7/15/2021 First Data Corp.: 144A, 6.75%, 11/1/2020 144A, 7.375%, 6/15/2019 144A, 8.75%, 1/15/2022 (PIK) Freescale Semiconductor, Inc., 144A, 6.0%, 1/15/2022 Hughes Satellite Systems Corp.: 6.5%, 6/15/2019 7.625%, 6/15/2021 Jabil Circuit, Inc., 5.625%, 12/15/2020 NCR Corp.: 5.875%, 12/15/2021 6.375%, 12/15/2023 NXP BV, 144A, 3.75%, 6/1/2018 Sanmina Corp., 144A, 4.375%, 6/1/2019 Seagate HDD Cayman, 144A, 3.75%, 11/15/2018 Ymobile Corp., 144A, 8.25%, 4/1/2018 Materials 8.5% Ardagh Packaging Finance PLC, 144A, 3.234%**, 12/15/2019 Ashland, Inc., 3.875%, 4/15/2018 Berry Plastics Corp.: 5.5%, 5/15/2022 9.75%, 1/15/2021 Cascades, Inc., 144A, 5.5%, 7/15/2022 Clearwater Paper Corp., 144A, 5.375%, 2/1/2025 Coveris Holdings SA, 144A, 7.875%, 11/1/2019 Crown Americas LLC, 6.25%, 2/1/2021 Exopack Holding Corp., 144A, 10.0%, 6/1/2018 First Quantum Minerals Ltd.: 144A, 6.75%, 2/15/2020 144A, 7.0%, 2/15/2021 FMG Resources August 2006 Pty Ltd.: 144A, 6.0%, 4/1/2017 144A, 8.25%, 11/1/2019 Hexion U.S. Finance Corp.: 6.625%, 4/15/2020 8.875%, 2/1/2018 Huntsman International LLC: 5.125%, 4/15/2021 8.625%, 3/15/2020 IAMGOLD Corp., 144A, 6.75%, 10/1/2020 Kaiser Aluminum Corp., 8.25%, 6/1/2020 KGHM International Ltd., 144A, 7.75%, 6/15/2019 Novelis, Inc., 8.75%, 12/15/2020 Packaging Dynamics Corp., 144A, 8.75%, 2/1/2016 Perstorp Holding AB, 144A, 8.75%, 5/15/2017 Plastipak Holdings, Inc., 144A, 6.5%, 10/1/2021 Polymer Group, Inc., 7.75%, 2/1/2019 Rain CII Carbon LLC, 144A, 8.25%, 1/15/2021 Signode Industrial Group Lux SA, 144A, 6.375%, 5/1/2022 Tronox Finance LLC, 6.375%, 8/15/2020 WR Grace & Co-Conn: 144A, 5.125%, 10/1/2021 144A, 5.625%, 10/1/2024 Telecommunication Services 25.2% Altice Financing SA: 144A, 6.5%, 1/15/2022 144A, 7.875%, 12/15/2019 Altice Finco SA, 144A, 9.875%, 12/15/2020 Altice SA, 144A, 7.75%, 5/15/2022 B Communications Ltd., 144A, 7.375%, 2/15/2021 CenturyLink, Inc.: Series V, 5.625%, 4/1/2020 Series W, 6.75%, 12/1/2023 Cincinnati Bell, Inc.: 8.375%, 10/15/2020 8.75%, 3/15/2018 CommScope, Inc., 144A, 5.0%, 6/15/2021 CPI International, Inc., 8.75%, 2/15/2018 Digicel Group Ltd.: 144A, 7.125%, 4/1/2022 144A, 8.25%, 9/30/2020 Digicel Ltd.: 144A, 7.0%, 2/15/2020 144A, 8.25%, 9/1/2017 Frontier Communications Corp.: 6.25%, 9/15/2021 6.875%, 1/15/2025 7.125%, 1/15/2023 8.5%, 4/15/2020 Intelsat Jackson Holdings SA: 5.5%, 8/1/2023 7.25%, 10/15/2020 7.5%, 4/1/2021 Intelsat Luxembourg SA: 7.75%, 6/1/2021 8.125%, 6/1/2023 Level 3 Communications, Inc., 8.875%, 6/1/2019 Level 3 Escrow II, Inc., 144A, 5.375%, 8/15/2022 Level 3 Financing, Inc.: 144A, 6.125%, 1/15/2021 7.0%, 6/1/2020 8.125%, 7/1/2019 8.625%, 7/15/2020 MetroPCS Wireless, Inc.: 6.625%, 11/15/2020 7.875%, 9/1/2018 Millicom International Cellular SA, 144A, 4.75%, 5/22/2020 Pacnet Ltd., 144A, 9.0%, 12/12/2018 Sable International Finance Ltd., 144A, 8.75%, 2/1/2020 SBA Communications Corp., 5.625%, 10/1/2019 Sprint Communications, Inc.: 144A, 7.0%, 3/1/2020 144A, 9.0%, 11/15/2018 Sprint Corp., 144A, 7.125%, 6/15/2024 T-Mobile U.S.A., Inc.: 6.125%, 1/15/2022 6.464%, 4/28/2019 Telesat Canada, 144A, 6.0%, 5/15/2017 tw telecom holdings, Inc.: 5.375%, 10/1/2022 6.375%, 9/1/2023 UPCB Finance III Ltd., 144A, 6.625%, 7/1/2020 UPCB Finance V Ltd., 144A, 7.25%, 11/15/2021 UPCB Finance VI Ltd., 144A, 6.875%, 1/15/2022 Wind Acquisition Finance SA, 144A, 6.5%, 4/30/2020 Windstream Corp.: 6.375%, 8/1/2023 7.5%, 4/1/2023 7.75%, 10/15/2020 7.75%, 10/1/2021 8.125%, 9/1/2018 Zayo Group LLC, 8.125%, 1/1/2020 Utilities 3.7% AES Corp.: 3.234%**, 6/1/2019 7.75%, 10/15/2015 8.0%, 10/15/2017 Calpine Corp.: 5.375%, 1/15/2023 5.75%, 1/15/2025 DPL, Inc., 6.5%, 10/15/2016 Enel SpA, 144A, 8.75%**, 9/24/2073 Energy Future Holdings Corp., Series Q, 6.5%, 11/15/2024* IPALCO Enterprises, Inc., 5.0%, 5/1/2018 NGL Energy Partners LP, 144A, 5.125%, 7/15/2019 NRG Energy, Inc., 144A, 6.25%, 5/1/2024 RJS Power Holdings LLC, 144A, 5.125%, 7/15/2019 Total Corporate Bonds (Cost $284,732,660) Loan Participations and Assignments 23.1% Senior Loans** Consumer Discretionary 6.3% Avis Budget Car Rental LLC, Term Loan B, 3.0%, 3/15/2019 Burger King Corp., Term Loan B, 3.75%, 9/28/2019 Cumulus Media Holdings, Inc., Term Loan, 4.25%, 12/23/2020 Goodyear Tire & Rubber Co., Second Lien Term Loan, 4.75%, 4/30/2019 Hilton Worldwide Finance LLC, Term Loan B2, 3.5%, 10/26/2020 Petco Animal Supplies, Inc., Term Loan, 4.0%, 11/24/2017 Pilot Travel Centers LLC: Term Loan B, 3.75%, 3/30/2018 Term Loan B2, 4.25%, 8/7/2019 Polymer Group, Inc., First Lien Term Loan, 5.25%, 12/19/2019 Quebecor Media, Inc., Term Loan B1, 3.25%, 8/17/2020 Consumer Staples 3.9% Albertson's LLC, Term Loan B2, 4.75%, 3/21/2019 Big Heart Pet Brands, Term Loan, 3.5%, 3/8/2020 Del Monte Foods, Inc., First Lien Term Loan, 4.25%, 2/18/2021 HJ Heinz Co., Term Loan B2, 3.5%, 6/5/2020 Pinnacle Foods Finance LLC, Term Loan G, 3.25%, 4/29/2020 Vogue International, Inc., Term Loan, 5.25%, 2/14/2020 Weight Watchers International, Inc., Term Loan B1, 3.16%, 4/2/2016 Energy 1.7% Ruby Western Pipeline Holdings LLC, Term Loan B, 3.5%, 3/27/2020 Samson Investment Co., Second Lien Term Loan, 5.0%, 9/25/2018 Tallgrass Operations LLC: Term Delayed Draw, 3.75%, 11/13/2017 Term Loan B, 4.25%, 11/13/2018 Financials 0.2% Asurion LLC, Second Lien Term Loan, 8.5%, 3/3/2021 Health Care 2.4% Amsurg Corp., First Lien Term Loan B, 3.754%, 7/16/2021 Community Health Systems, Inc., Term Loan D, 4.25%, 1/27/2021 DaVita HealthCare Partners, Inc., Term Loan B, 3.5%, 6/24/2021 Par Pharmaceutical Companies, Inc., Term Loan B2, 4.0%, 9/30/2019 Valeant Pharmaceuticals International, Inc.: Term Loan B, 3.75%, 2/13/2019 Term Loan B, 3.75%, 12/11/2019 Industrials 1.1% Ply Gem Industries, Inc., Term Loan, 4.0%, 2/1/2021 WP CPP Holdings LLC, First Lien Term Loan, 4.75%, 12/27/2019 Information Technology 2.8% First Data Corp.: Term Loan, 3.655%, 3/23/2018 Term Loan, 4.155%, 3/24/2021 Freescale Semiconductor, Inc., Term Loan B4, 4.25%, 2/28/2020 Spansion LLC, Term Loan, 3.75%, 12/19/2019 Materials 1.7% American Rock Salt Holdings LLC, First Lien Term Loan, 4.75%, 5/20/2021 Axalta Coating Systems U.S. Holdings, Inc., Term Loan, 3.75%, 2/1/2020 Telecommunication Services 2.4% Crown Castle International Corp., Term Loan B, 3.0%, 1/31/2019 DigitalGlobe, Inc., Term Loan B, 3.75%, 1/31/2020 Syniverse Holdings, Inc., Term Loan B, 4.0%, 4/23/2019 Utilities 0.6% NRG Energy, Inc., Term Loan B, 2.75%, 7/2/2018 Total Loan Participations and Assignments (Cost $58,194,559) Shares Value ($) Preferred Stock 0.5% Financials Ally Financial, Inc. Series G, 144A, 7.0% (Cost $1,146,849) Cash Equivalents 5.4% Central Cash Management Fund, 0.05% (b) (Cost $13,613,626) % of Net Assets Value ($) Total Investment Portfolio (Cost $357,687,694)† Notes Payable ) ) Other Assets and Liabilities, Net Net Assets The following table represents a bond that is in default: Security Coupon Maturity Date Principal Amount ($) Cost ($) Value ($) Energy Future Holdings Corp.* % 11/15/2024 * Non-income producing security. ** Floating rate securities’ yields vary with a designated market index or market rate, such as the coupon-equivalent of the U.S. Treasury Bill rate. These securities are shown at their current rate as of September 30, 2014. † The cost for federal income tax purposes was $357,626,813. At September 30, 2014, net unrealized appreciation for all securities based on tax cost was $4,060,231. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $7,319,866 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $3,259,635. (a) When-issued security. (b) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. PIK: Denotes that all or a portion of the income is paid in-kind in the form of additional principal. REIT: Real Estate Investment Trust At September 30, 2014, open credit default swap contracts sold were as follows: Bilateral Swaps Effective/ Expiration Dates Notional Amount ($) (c) Fixed Cash Flows Received Underlying Debt Obligation/ Quality Rating (d) Value ($) Upfront Payments Paid ($) Unrealized Appreciation ($) 12/20/2011 3/20/2017 1 % CIT Group, Inc., 5.5%, 2/15/2019, BB– 6/20/2013 9/20/2018 1 % DISH DBS Corp., 6.75%, 6/1/2021, BB– 9/20/2012 12/20/2017 2 % General Motors Corp., 3.3%, 12/20/2017, BB+ 6/20/2013 9/20/2018 3 % HCA, Inc., 8.0%, 10/1/2018, B– 6/20/2013 9/20/2018 4 % Sprint Communications, Inc., 6.0%, 12/1/2016, BB– Total unrealized appreciation (c) The maximum potential amount of future undiscounted payments that the Fund could be required to make under a credit default swap contract would be the notional amount of the contract. These potential amounts would be partially offset by any recovery values of the referenced debt obligation or net amounts received from the settlement of buy protection credit default swap contracts entered into by the Fund for the same referenced debt obligation, if any. (d) The quality ratings represent the higher of Moody's Investors Service, Inc. ("Moody's") or Standard & Poor's Corporation ("S&P") credit ratings and are unaudited. Counterparty: 1 Credit Suisse 2 UBS AG 3 Goldman Sachs & Co. 4 Bank of America As of September 30, 2014, the Fund had the following open forward foreign currency exchange contracts: Contracts to Deliver In Exchange For Settlement Date Unrealized Appreciation ($) Counterparty EUR USD 10/17/2014 JPMorgan Chase Securities, Inc. Contracts to Deliver In Exchange For Settlement Date Unrealized Depreciation ($) Counterparty USD EUR 10/17/2014 ) Citigroup, Inc. Currency Abbreviations EUR Euro USD United States Dollar For information on the Fund's policy and additional disclosure regarding credit default swaps and forward foreign currency exchange contracts, please refer to Note B in the accompanying Notes to Financial Statements. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The level assigned to the securities valuations may not be an indication of the risk or liquidity associated with investing in those securities. The following is a summary of the inputs used as of September 30, 2014 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Fixed Income Investments (e) Corporate Bonds $
